Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 18, 2019

                                       No. 04-18-00687-CV

                                     INTEREST OF J.A.R.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01303
                          Honorable Peter A. Sakai, Judge Presiding

                                          ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious
issue to raise on appeal. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—
San Antonio, May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio,
Sept. 10, 2003, no pet.) (mem. op.).

        When counsel “cannot, in good faith, advance any arguable grounds of error,” counsel’s
Anders brief must “contain a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced.” High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978); In re N.F.M., No. 04-18-00475-CV, 2018 WL 6624409, at *5 (Tex. App.—San
Antonio Dec. 19, 2018, no pet. h.) (Opinion on Motion for En Banc Reconsideration of Order
Striking Counsel’s Anders Brief). The brief must refer the court to anything in the record that
might arguably support the appeal; discuss the evidence adduced at trial; supply the court with
ready references to the record; and supply the court with appropriate citations to legal authorities.
High, 573 S.W.2d at at 812-13. “The [Anders] brief must demonstrate that counsel has
conscientiously examined the record and determined that the appeal is so frivolous that the
appellant is not entitled to counsel on appeal.” Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—
San Antonio 1997, no writ).

        The brief filed by appointed counsel on behalf of appellant does not meet these
requirements. Specifically, the brief does not state whether and why there was any preserved,
reversible error or other reasons to reverse the trial court’s judgment. The brief contains no legal
analysis and simply concludes, “Appellant’s attorney has diligently reviewed the record in this
matter and cannot find any point of error upon which a non-frivolous appeal might be based.” In
sum, the brief does not contain a professional evaluation of the record and does not demonstrate
there is no arguable issue for appeal.
         We therefore STRIKE counsel’s Anders brief and ORDER appellant to file a redrawn
brief in compliance with In re N.F.M. no later than February 7, 2019. We further order counsel
to notify appellant that the Anders brief has been stricken and there is no current deadline for
filing a pro se brief.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court